DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patil et al. (Patil), U.S. Patent Pub. No. 2015/0350974.
Regarding claims 1, 9 and 16, Patil discloses an electronic device/integrated circuit/recipient device, comprising: an antenna node configured to communicatively couple to an antenna; and one or more interface circuits communicatively coupled to the antenna node, wherein the one or more interface circuits are configured to: transmit/receive, to/from the antenna node, beacons associated with multiple access points, cohosted by the electronic device, that provide concurrent links in different bands of frequencies, wherein the electronic device comprises an access-point multi-link device (AP MLD), wherein the beacons comprise: a first service set identifier (SSID) associated with the access points in the AP MLD ( the RNR may further include information regarding a service set identifier (SSID) of the AP sending the RNR. For example, the RNR may include a short version (e.g., 4 bytes) of the SSID or a full version (e.g., 32 bytes) of the SSID) (0081) and a first MLD media access control (MAC) address associated with the access points in the AP MLD (0099), and wherein a given beacon is associated with a given access point and comprises: information specifying a channel of a given link, a reduced neighbor report (RNR) providing information about at least the access points in the AP MLD (0081), and a field that indicates when the given access point is included in the AP MLD (see figures 4A, 4B, 4C and 5).
Regarding claims 2, 10 and 18, Patil discloses wherein the electronic device is compatible with an Institute of Electrical and Electronics Engineers (IEEE) 802.11be standard (0081, 0082).
Regarding claims 3 and 11, Patil discloses wherein the RNR comprises information about an additional access point cohosted by the electronic device that is not included in the AP MLD and that has a second SSID and a second MAC address different from the first SSID and the first MLD MAC address (the RNR may include a short version (e.g., 4 bytes) of the SSID or a full version (e.g., 32 bytes) of the SSID. If the RNR includes the short version of the SSID, the short version of the SSID may be a 4-byte hash function (e.g., via cyclic redundancy check (CRC)) (0081).
Regarding claims 4 and 12, Patil discloses wherein the one or more interface circuits are configured to associate with a recipient electronic device based at least in part on the information included in the given beacon (the association criteria may include a threshold for a signal strength parameter such as a received channel power indicator (RCPI) and a received signal strength indicator (RSSI). Thus, an AP may send a beacon message and/or a probe response including a signal strength threshold to a STA. If the STA determines that signal strength (e.g., an RCPI or an RSSI) of the beacon message and/or the probe response is less than the signal strength threshold included in the beacon message and/or the probe response, the STA does not associate with the AP) (0101).
Regarding claims 5, 13 and 19, Patil discloses wherein a basic service set identifier (BSSID) in the given beacon is inherently derived from the first MLD MAC address (0085, 0086, 0099).
Regarding claims 6, 14 and 20, Patil discloses wherein a basic service set identifier (BSSID) in the given beacon comprises the first MLD MAC address and a link-specific portion specifying a link identifier (0102).
Regarding claim 7, Patil discloses the electronic device of claim 1, wherein the field is one byte in length (see figures 4A, 4B, 4C and 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil in view of Li et al. (Li), U.S. Patent Pub. No. 2019/0098493.
Regarding claims 8 and 15, Patil discloses the electronic device/circuit of claims 1 and 9 as described above and further discloses providing authentication in the system (0065, 0089, 0090). Patil, however, fails to disclose wherein the one or more interface circuits are configured to: transmit, to the antenna node, a pre-association security authentication negotiation (PASN) authentication request addressed to a recipient electronic device, wherein the PASN authentication request comprises the first MLD MAC address; and receive, from the antenna node, a PASN response associated with the recipient electronic device, wherein a single link is used to communicate the PASN authentication request and the PASN response.
In a similar field of endeavor, Li discloses authentication of ranging devices and further reads on a pre-association security authentication negotiation (PASN) authentication request addressed to a recipient electronic device, wherein the PASN authentication request comprises the first MLD MAC address; and receive, from the antenna node, a PASN response associated with the recipient electronic device, wherein a single link is used to communicate the PASN authentication request and the PASN response (0145, 0169).
Therefore, before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify Patil with Li as it is known in the art that PASN is a technique used to authenticate communication systems.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMICA M. BEAMER whose telephone number is (571)272-7797. The examiner can normally be reached Monday thru Friday; 9:00 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G. Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMICA M BEAMER/           Primary Examiner, Art Unit 2646